DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 3/3/21. Claims 1, 10, 14, and 18 have been amended.  Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. One or more non-transitory computer-storage media having computer-executable instructions embodied thereon that, when executed, perform a method of using a generic aliasing scheme to facilitate an electronic transcription of clinical event data extracted from an electronic medical record (EMR) to one or more case report forms associated with one or more clinical studies, the method comprising: defining the generic aliasing scheme that describes ways to group clinical event data stored in association with the EMR that is in communication with a network, the generic aliasing scheme useable by a plurality of disparate clinical studies, the generic aliasing scheme comprising at least: a first field for specifying an item group alias corresponding to a clinical event group; and a second field for specifying an item alias corresponding to an item of clinical event data within the clinical event group; generating a first case report form associated with a first clinical study utilizing the generic aliasing scheme by: receiving, via a user interface in communication with the network, a first input specifying the item group alias for the first field and receiving a second input specifying the item alias for the second field to generate a first specified aliasing scheme; Page 2 of 16 4831-2792-2641Application No. 14/979,985Attorney Docket No. 27098.248203 Response Filed 03/03/2021 Reply to Office Action of: 11/04/2020 extracting a first set of clinical event data from the EMR based on the first specified aliasing scheme and grouping the extracted first set of clinical event data into one or more first groups based on the first specified aliasing scheme; presenting the one or more first groups on the user interface; receiving, via the user interface, a first selection of at least one of the one or more first groups; and importing the first selection into the first case report form; generating a second case report form associated with a second clinical study utilizing the generic aliasing scheme by: receiving, via the user interface, a third input specifying the item group alias for the first field and receiving a fourth input specifying the item alias for the second field to generate a second specified aliasing scheme; extracting a second set of clinical event data from the EMR based on the second specified aliasing scheme and grouping the extracted second set of clinical event data into one or more second groups based on the second specified aliasing scheme; presenting the one or more second groups on the user interface; receiving, via the user interface, a second selection of at least one of the one or more second groups; and importing the second selection into the second case report form.

Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:
10. A method for generating one or more case report forms associated with a first clinical study based on a generic aliasing scheme that describes ways to group clinical event data stored in association with an electronic medical record (EMR), the method comprising: receiving, via a user interface in communication with a network, a first input specifying an item group alias for a first field, wherein the item group alias corresponds to a clinical event group; receiving, via the user interface, a second input specifying an item alias for a second field, wherein the item alias corresponds to an item of the clinical event data within the clinical event group; generating a specified aliasing scheme based on the received first input and the received second input; extracting, from the EMR in communication with the network, the clinical event data based on the specified aliasing scheme; grouping the extracted clinical event data into one or more groups, wherein at least one of the one or more groups was grouped based on an incomplete task associated with the clinical event data; and  Page 5 of 17 4840-7730-4243Application No. 14/979,985Attorney Docket No. 27098.248203 Response Filed 01/31/2020 Reply to Office Action of: 12/19/2019importing the one or more groups into one or more case report forms for presentation via the user interface, wherein at least one of the one or more case report forms provides a reason for the incomplete task.

Representative independent claim 18 includes limitations that recite at least one abstract idea.  Specifically, independent claim 18 recites:
18. A computer system useful for creating case report forms, the system comprising: a non-transitory memory device for storing computer readable program code; and a processor in communication with the memory device, the processor being operative with the computer readable program code to: define a generic aliasing scheme based on communication with an electronic medical record (EMR) that is in communication with a network, the generic aliasing scheme comprising: a first field for specifying an item group alias corresponding to a clinical event group; and a second field for specifying an item alias corresponding to an item of clinical event data within the clinical event group; generate a first case report form associated with a first clinical study utilizing the generic aliasing scheme by: receiving, via a user interface in communication with the network, a first input specifying the item group alias; receiving, via the user interface, a second input specifying the item alias; generating a first specified aliasing scheme using the first input and the second input; extracting, from the EMR in communication with the network, a first set of clinical event data based on the first specified aliasing scheme;  Page 7 of 17 4840-7730-4243Application No. 14/979,985Attorney Docket No. 27098.248203 Response Filed 01/31/2020 Reply to Office Action of: 12/19/2019 grouping the extracted first set of clinical event data into one or more first groups; and importing at least one of the one or more first groups into the first case report form; generate a second case report form associated with a second clinical study utilizing the generic aliasing scheme by: receiving, via the user interface, a third input specifying the item group alias for the first field; receiving, via the user interface, a fourth input specifying the item alias for the second field; generating a second specified aliasing scheme using the third input and the fourth input; extracting, from the EMR, a second set of clinical event data from the EMR based on the second specified aliasing scheme; grouping the extracted second set of clinical event data into one or more second groups; and importing at least one of the one or more second groups into the second case report form.
The Examiner submits that the foregoing underlined limitations of claims 1, 10 and 18 constitute “a mental process” because at the currently claimed high level of generality, the steps can be practically performed in the human mind or with pen and paper.  For example, a human could receive a piece of paper defining the generic aliasing scheme as one that will organize data by clinical event group (such as vital signs) and item (such as systolic blood pressure). “Extracting” can be performed by a human who reviews a medical record (on a computer screen, a printout, or some other format) and records information corresponding to the categories defined by the aliasing scheme (e.g., systolic blood pressure measurements along with whether task was completed) on a piece of paper using a pen. “Grouping” can be performed by a human writing on a piece of paper categories and incomplete tasks.  ”Importing” can be performed by a human by taking the information on the selected vital signs (along with reason task is incomplete) and entering that into fields of a case report form.
Accordingly, the claims recite at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be 
The limitations of claim 1, 10, and 18, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting one or more non-transitory computer-storage media, a network, a user interface, a non-transitory memory device for storing computer readable program code and a processor in communication with the memory device, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the one or more non-transitory computer-storage media, network, user interface, non-transitory memory device, and a processor (i.e., as generic computer components performing generic computer functions of defining data, generating data, receiving inputs/data, extracting data, grouping data, presenting data, and importing data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Claims 2-9, 11-17, and 19-20 are ultimately dependent from Claim(s) 1, 10 and 18 and include all the limitations of Claim(s) 1, 10 and 18. Therefore, claim(s) 2-9, 11-17, and 19-20 recite the same abstract idea. Claims 2-9, 11-17, and 19-20 describe further limitations regarding the reason, the inputs, how aliases are specified, grouping based on a relationship, that aliases correspond to descriptors, extracting data, the tasks, and the fields. These are all just further describing the abstract idea recited in 1, 10 and 18, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the 

 Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 3/3/21.
(1) Applicant requests withdrawal of the 101 rejection.

(A) As per the first argument, see 101 rejection above.  Applicant’s arguments regarding “improvements to operations of a user interface…” are not persuasive because  merely reciting a user interface in communication with a network, an EMR in communication with a network, and using a user interface to input data are generic computer components and  generic computer functions. In addition, claim 1 merely recites that “the generic aliasing scheme is useable by a plurality of disparate clinical studies” without further limitations or steps actively showing that the disparate clinical studies are using the scheme.  Regarding BASCOM, the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. In Applicant’s case, it is unclear what is non-conventional and non-generic about the arrangement of the user interface, network, EMR, and computer components in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686